DETAILED ACTION
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach an autoloading shingle feeder that includes the combination of, inter alia:
at least one loading belt;  
at least one feeding belt that is distinct from the loading belt, the loading belt carrying a stack of media to the feeding belt; 
a carriage assembly that limits the vertical movement of individual articles in the stack when an individual article moves from the loading belt to the feeding belt, the carriage assembly including a separator plate that has a pressure portion that extends linearly in the loading direction for direct sliding contact with an individual article; and
the separator plate also including a ramp portion that is upstream of the pressure portion in the loading direction, the ramp portion being vertically spaced from the feeding belt/plane a distance that is greater than a vertical distance between the pressure portion and the feeding plane (Claim 1); OR
the feeder further including a loading zone, a transition zone, and a feeding zone, wherein the bottom-most article in the stack simultaneously contacts the loading belt and the feeding belt in the transition zone (Claim 14); OR 
the feeder further includes a roller that directly contacts the feeding belt and causes the surface of the feeding belt to be in a different horizontal plane that the surface of the loading belt (Claim 19).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652